           Case 6:20-cv-00303-ADA Document 27 Filed 10/12/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION
                              Case No.: 6:20-cv-0303-ADA

    PRECIS GROUP LLC,
          Plaintiff,
    v.
    TRACFONE WIRELESS, INC.,
          Defendant.
    _____________________________________/

            DEFENDANT TRACFONE’S REPLY IN FUTHER SUPPORT
            OF ITS OPPOSED MOTION TO STAY PENDING TRANSFER
         Defendant TracFone Wireless, Inc. (“TracFone”) has moved this court (ECF No.
25) for a stay of proceedings pending resolution of the venue motion. Plaintiff Precis
Group LLC. (“Precis”) opposed this motion (ECF No. 26), but in its response, Precis raised
theoretic issues but did not point out how those theoretical issues relate to this case.
Further, Precis did not refute the issues raised in the motion which point out why a stay
is warranted here. TracFone now submits this reply memorandum in support of its
Motion to Stay.
         Initially, TracFone pointed out that the Federal Circuit has recognized the
importance of staying cases during the pendency of transfer motions as a means of
upholding 28 U.S.C. § 1404(a)’s intent to “prevent the waste ‘of time, energy, and money’
and protect litigants, witnesses and the public against unnecessary inconvenience and
expense….” In re Google Inc., 2015 WL 5294800, at *1 (Fed. Cir. 2015). Yet, Precis did
not address this issue, let alone refute it. Precis has thus waived any argument as to the
applicability of this guiding principal.1


1 See Washburn v. Texas, 2008 WL 3243880, at *7 (W.D. Tex. Aug. 6, 2008) (“Because
Plaintiff failed to address Defendants’ arguments, she has waived the grounds upon
which she could have responded”); CardSoft LLC v. VeriFone, Inc., 807 F.3d 1346, 1353
(Fed. Cir. 2015) (“[The appellant] did not respond to this argument in its responsive brief
on appeal. …Arguments that are not appropriately developed in a party’s briefing may
be deemed waived. …By failing to respond to [the appellee’s] argument in the briefing,
[the appellant] has effectively conceded that [argument].”) (internal citations omitted);

                                             1
         Case 6:20-cv-00303-ADA Document 27 Filed 10/12/20 Page 2 of 3




       As to the first factor to be considered in granting a stay, prejudice to Precis, Precis
claims it will be prejudiced because the delay caused by the stay will result in the loss of
valuable testimony and evidence and that the delay will risk loss of memory by witnesses.
Yet, Precis does not point out any such witnesses or evidence; it merely throws out a
theoretical argument with no relationship to this case.
       But even if there were witnesses identified, this is not a real risk because TracFone
is seeking a stay of a limited duration, only until the Court rules on the venue motion,
which has been fully briefed for almost three months. And, as pointed out in TracFone’s
motion, this decision should take priority and therefore should be decided soon.
       Further, as pointed out, Precis cannot claim prejudice in a delay because it has
only requested money damages, not an injunction. And, prejudgment interest can be
awarded to compensate for any delay in the payment of alleged damages. Precis does not
address these issues, let alone refute them.
       Precis points out that TracFone was recently acquired by Verizon and this may
somehow “impact the availability of evidence.” Precis never explains the connection
between loss of evidence and the acquisition—and for good reason, there is no such
connection. All evidence will be available regardless.
       As to the second factor to be considered in granting a stay, TracFone’s hardship,
TracFone pointed out that if this case is transferred to the Southern District of Florida,
that court has its own local rules and will have Markman procedures that differ from
those employed by this Court, thus causing additional burden and expense. Precis argues
that the efforts in this case will “streamline” the procedure for the transferee court. Yet,
with such different procedures, much of the effort in preparing for Markman before
transfer will be wasted.



Advocare Intern. L.P. v. Horizon Labs., Inc., 2005 WL 1832116, at *4, n. 7 (N.D. Tex. Aug.
2, 2005) (“Plaintiff did not respond to [Defendant’s] arguments that the receipts are not
impermissible gratuities, or commissions.…The Court construes Plaintiff’s failure to
respond as a concession.”) (citing Carter v. Johnson, 131 F.3d 452, 464, 465-66 (5th
Cir.1997) (failure to raise an issue before the district court is deemed waived)).




                                               2
         Case 6:20-cv-00303-ADA Document 27 Filed 10/12/20 Page 3 of 3




       As to the third factor in determining a stay, conserving judicial resources,
TracFone pointed out that the Markman proceedings will, by its very nature, educate the
deciding court regarding the technology and the details of the patents. Judicial resources
dictate that any tutorial and any Markman briefing and hearing be before the court that
is to decide any summary judgement or other motions, and is to try the case. Precis does
not address this issue but only repeats its argument that any Markman proceedings will
streamline the case if transferred.
       In sum, allowing this case to proceed through substantive proceedings such as
claim construction before ruling on TracFone’s motion to transfer would be contrary to
the Federal Circuit guidance to prioritize motions to transfer. Conversely, entering a stay
will conserve judicial resources and permit the Court who is to hear the case to have the
benefit of Markman tutorials and argument.
                                      CONCLUSION
       For the reasons set forth herein and in TracFone’s motion, this case should be
stayed so transfer can be decided before other substantive issues are addressed. A
proposed order is attached as Exhibit 1.




 Dated: October 12, 2020                        By: _________________________________
                                                Aaron S. Weiss (FL Bar #48813)
                                                Email: aweiss@carltonfields.com
                                                Carlton Fields, P.A
                                                100 S.E. Second Street, Ste. 4200
                                                Miami, Florida 33131
                                                T: 305.530.0050 / F: 305.530.0055

                                                Ethan Horwitz (admitted pro hac vice)
                                                Email: ehorwitz@carltonfields.com
                                                Carlton Fields, P.A
                                                405 Lexington Avenue, 36th Floor
                                                New York, New York 10174
                                                T: 212.380.9617 / F: 212.785.5203
                                                Attorneys for Defendant TracFone




                                            3
